DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 was considered by the examiner. Examiner request a new copy of the JP 5754425 B2 as the current copy is unreadable except for the drawings.


Drawing Objections
The drawings are objected to because:
In figure 1 elements, 81-83, and 85 are not discussed with the rest of figure 1 in ¶¶ 0021-26.
In ¶ 0040, Applicant references elements 15 and 16. These elements are not shown in the alleged invention figures 1-7. Rather, these elements are shown in the comparative figure 8. These elements need to be shown in the alleged invention figures 1-7.
Figures 8 and 9 need to be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). According to Applicant’s ¶¶ 0018, and 0121, figure 9 is a “comparative example”, and figure 9 is an enlarged view of figure 8 with electrical structures (symbols). There is no structural difference between figures 8 and 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0029, Applicant first mentions elements 10 and 11, but does not state which figure elements 10 and 11 are shown in. Up to this point Applicant has only discussed figures 1-2, and elements 10 and 11 is not in figures 1-2.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Onishi et al. (US 6,724,042 B2) (“Onishi”).
Regarding claims 1, Onishi teaches at least in figure 26:
a semiconductor layer (11/24) having a main surface (top of 24); 
a first conductivity type drift region (24, where 24 is n-type) formed at a surface layer part of the main surface (24 is so formed); 
a super junction region (at least 22f) having a first conductivity type first column region (n-columns in 24) and a second conductivity type second column region (p-columns in 24) that are formed alternately at a surface layer part of the drift region (n-columns and p-columns are formed at a surface layer part of 24); 
a second conductivity type low resistance region (p+/p) formed at the surface layer part of the drift region (p+/p is formed at the surface layer part of 24) and having an impurity concentration in excess of an impurity concentration of the second column region (p+/p has an excess of p-impurities than the p-columns); 

a first pad electrode (left part of 17) formed on the region insulating layer (23) such as to overlap with the low resistance region (p+/p region below 23) ; and 
a second pad electrode (middle/right 17) formed on the main surface (top of 24) and electrically connected to the second column region (p-column under p+/p) and the low resistance region (p+/p) (Examiner is able to bifurcate element 17 because the claim does not state that the first pad electrode is separate from the second pad electrode).
Regarding claim 2, Onishi teaches at least in figure 26:
wherein the low resistance region (p+/p) is formed in a partial region of the super junction region at the surface layer part of the drift region (p+/p is so formed), and 
the first pad electrode (left 17) is formed on the region insulating layer (23) such as to overlap with the super junction region (at least 22f) and the low resistance region (p+/p).
Regarding claim 3, Onishi teaches at least in figure 26:
wherein the region insulating layer (23) causes a peripheral edge part of the low resistance region to be exposed (a peripheral edge of p+/p is where p+ meets n+), and 
the second pad electrode (middle/right 17) is electrically connected to the peripheral edge part of the low resistance region (middle/right 17 is electrically connected to p+/p where it meets n+) (Examiner notes that p+/p can have a plurality of peripheral regions, and all regions are “electrically” connected to middle/right 17. Further, Examiner notes that every part of the device is electrically connected. Therefore, this term does not limit the structure by much if any.)
Regarding claim 4, Onishi teaches at least in figure 26:

the second pad electrode (middle/right 17) is electrically connected to an inner peripheral edge part of the low resistance region and the second column region (as stated in claim 3 above, the middle/right 17 is electrically connected to every, or nearly every, element of the device including the inner peripheral edge of the p+/p region).
Regarding claim 5, Onishi teaches at least in figure 26:
wherein the low resistance region (p+/p) is formed to be shallower than the second column region (p-column) (as shown in figure 26 the p+/p are formed shallower than the p-columns).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 6,724,042 B2) (“Onishi”).
Regarding claim 8, Onishi teaches at least in figures 17, and 26:
a second conductivity type field limit region (p in region 120) formed at the surface layer part of the drift region (top of 24) such as to surround the super junction (at least 22f) region in plan view (figure 26 does not show the plan view. However, this would be obvious based upon at least figures 17, 20, 22, 23, where these figures show that the P/N columns can surround the transition region of the breakdown withstanding region).
Regarding claim 9, Onishi teaches at least in figures 17, and 26:
wherein the low resistance region (p+/p) is formed in that region of the surface layer part of the main surface which is surrounded by the field limit region (as seen in at least figure 22 there are a plurality of 920b’s which would surround the transition region of the breakdown withstanding region).
Regarding claims 10, and 14, Onishi teaches at least in figures 17, and 26:
wherein the low resistance region (p+/p) is formed spaced from the field limit region (Applicant does not define what “spaced” means. Therefore, Exmainer can state that p+/p is spaced from the p-columns in 120 by the n-column 20aa).
Regarding claim 11, Onishi teaches at least in figures 17, and 26:

Regarding claim 13,
Claim 13 is rejected for the same reasons as claim 1 and 8. This is because claim 1 and its dependent contain all the limitations of claim 13.
Regarding claim 15,
Claim 15 is rejected for the same reasons as claim 2 above.
Regarding claim 16,
Claim 16 is rejected for the same reasons as claim 3 above.
Regarding claim 17,
Claim 17 is rejected for the same reasons as claim 4 above.
Regarding claim 18,
Claim 18 is rejected for the same reasons as claim 5 above.






Allowable Subject Matter
Claims 6-7, 12, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, 
a field effect transistor structure that includes a first conductivity type channel region (n-type 12e) (the prior art does not teach the channel region is a second conductivity type, or p-type. However, it would have been obvious to change the channel from n-type to p-type as this would create an NPN transistor instead of a PNP tranisstor) formed at a surface layer part of the first column region (top of 24),
a gate insulating layer (19a/15) in contact with the channel region (12e), and 
a gate electrode (16) facing the channel region (12e) with the gate insulating layer therebetween (19a/15), 
wherein the first pad electrode is electrically connected to the gate electrode, and the second pad electrode is electrically connected to the channel region (the prior art does not teach this).
Regarding claim 12, 
wherein the field limit region is formed to be shallower than the second column region (the prior art teaches the field limit region, p-columns in 120, are the same depth as the second column region, p-columns in at least 22f).
Regarding claim 19,
Claim 19 is allowable for the same reasons as claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822